DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I and species of an agent of SEQ ID NO: 11 in the reply filed on August 05, 2022 is acknowledged.
2.	Claims 6-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 05, 2022.
3.	Claims 1-5 are under examination in the instant office action.

Sequence compliance
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the amino acid sequences presented in Figures 1 and 2 of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See MPEP 2422.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 is indefinite wherein it recites functional language − “agent that blocks monocyte chemoattractant protein-1 (MCP-1) by selectively binding to HHQKLF (SEQ ID NO: 11) of amyloid beta”. The Office has issued guidance, May and September 2016, which has been incorporated into the current MPEP at section 2173.05(g), which states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”  In the instant claims, the claim recites the term “to block” but then defines the outcome of the “blocking” by functional language – “by selectively binding to […]”. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by an agent that blocks MCP-1 by binding to amyloid beta. Since the claim fails to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. This affects all depending claims.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	7.	Claim 2 is indecipherable as presented. Specifically, the claim further narrows the agent of the base claim 1 to a tripeptide or tetrapeptide of a septapeptide or its “extended form” and with the requirement that certain “remaining amino acids” are not included, thus making the structure of the recited product so broad that it is meaningless. Applicant is advised to rewrite the claim to better express claimed subject matter.
8.	Claim 3 is indefinite for reference to a Table within the claim. See MPEP 2173.05(s), Reference to Figures or Tables, which states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”. 
9.	Claim 5 recites the limitation "neurodegenerative disease" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 4 is indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2 and 5 specifically require possession of compounds termed agents that block monocyte chemoattractant protein-1 (MCP-1) by selectively binding to HHQKLVF (SEQ ID NO: 11) of amyloid beta, wherein the agents are tripeptides or tetrapeptides that are parts of septapeptides, extended forms thereof, peptidomimetics thereof, chaperone domains of BRIOCHS protein or flavonoids related to resveratrol.  The claims do not require that these agents possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of molecular compounds that is defined only by reference to their desired activity. However, the instant specification fails to describe the entire genus of agents, which are encompassed by these claims.  
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  From the specification, it is clear that Applicant has possession of peptides presented within Figure 1 and Table 4.  Claims 1, 2 and 5, however, are drawn to agents that block monocyte chemoattractant protein-1 (MCP-1) by selectively binding to HHQKLVF (SEQ ID NO: 11) of amyloid beta, wherein the agents are tripeptides or tetrapeptides that are parts of septapeptides, extended forms thereof, peptidomimetics thereof, chaperone domains of BRIOCHS protein or flavonoids related to resveratrol.  Thus, the claims are not limited to a protein with a specific amino acid sequence.  The claims only require the recited agents to act in a specific way to block MCP-1 by binding to amyloid beta.  The specification only describes peptides within Table 4 and Figure 1 and fails to teach or describe any other agent which lacks the disclosed structure of these peptides and has the activities necessary to satisfy the blocking and binding function as well as being suitable for clinical administration, as claimed.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a reference to function.  There is not even identification of any chemical class or a particular portion of the structure that must be conserved. The specification does not provide a complete structure of those agents that block monocyte chemoattractant protein-1 (MCP-1) by selectively binding to HHQKLVF (SEQ ID NO: 11) of amyloid beta, wherein the agents are tripeptides or tetrapeptides that are parts of septapeptides, extended forms thereof, peptidomimetics thereof, chaperone domains of BRIOCHS protein or flavonoids related to resveratrol, and fails to provide a representative number of species for the recited genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,331,440, 2001 (the ‘440 patent hence forth).
Claims 1-5 are directed to a method of treating of Alzheimer’s disease by administration of a peptide of SEQ ID NO: 11. The ‘440 patent teaches a peptide of SEQ ID NO: 12, which is of identical structure with the instant peptide of SEQ ID NO: 11, see sequence alignment below. Further, the ‘440 teaches treatment of Alzheimer’s disease by administration of a peptide of SEQ ID NO: 12 at c. 5, lines 1-15, see also the whole document. Thus, the ‘440 patent fully anticipates the instant claimed invention.

RESULT 1
US-09-095-106A-12
; Sequence 12, Application US/09095106A
; Patent No. 6331440
; GENERAL INFORMATION:
;  APPLICANT: NORDSTEDT, Christer
;  APPLICANT:  NASLUND, Jan
;  APPLICANT:  THYBERG, Johan
;  APPLICANT:  TJERNBERG, Lars O.
;  APPLICANT:  TERENIUS, Lars
;  TITLE OF INVENTION: PEPTIDE BINDING THE KLVFF-SEQUENCE OF AMYLOID-BETA
;  FILE REFERENCE: 000500-124
;  CURRENT APPLICATION NUMBER: US/09/095,106A
;  CURRENT FILING DATE:  1998-06-10
;  PRIOR APPLICATION NUMBER: US 60/009,386
;  PRIOR FILING DATE: 1995-12-29
;  PRIOR APPLICATION NUMBER: PCT/SE96/01621
;  PRIOR FILING DATE: 1996-12-09
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 12
;   LENGTH: 7
;   TYPE: PRT
;   ORGANISM: Amyloidosis
US-09-095-106A-12

  Query Match             100.0%;  Score 40;  DB 6;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQKLVF 7
              |||||||
Db          1 HHQKLVF 7


Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 20, 2022